Title: To Thomas Jefferson from David Redick, 10 June 1802
From: Redick, David
To: Jefferson, Thomas


            SirWashington Penna June 10th 1802
            about three weeks ago I received a letter from a Gentleman, residing amongst the Indians, concerned in the Missionary business of the United Brethern of Bethlehem.—In the letter he states as follows—Viz—”One Act however, if true may opperate in the decree of heaven, much against him in the long run. Viz that he should have told the Indian Chiefs who lately visited him: that they stood in no need of being taught in Christianity—that they were a seperate people and Nation from the Whites and their Mode of liveing (without the Religion of the Whites) was perfectly right, and conformable to the intention of their Creator, who had given them a different Skin—different Ideas, and a different way of Maintaining themselves and for that reason had placed them on a Seperate Island by themselves—this is reported here by Capt. George White Eyes, one of the Chiefs who Says he has it from the Mouth of those it was Spoken to by Mr. Jefferson thro’ a french Interpreter at a private Conference however pleas mention not my name in relateing the Story”—
            In my Answer to this letter I Just mentioned my disbelief of the truth of the Story, that I supposed it was no doubt propagated by political enemies to injure you; and thought little about it for some days till I heard by accident of a letter from some person of the same purport having been read in a Presbytary in Kentucky, on which I began to fear that the story if uncontradicted might have Mischievous effects—The story after a continued Currency might gain Credit enough to be used by such of the Indians as may be most avers to Civilization as a peaceful mean of defeating the Missionaries and at the same time be used by enemies amongst the pious Presbytarians and Moravians to banish Confidence in the Chief Magistrate—Under this impression I consulted some of my most Judicious friends on the subject Messrs: Edgard and McDowall especially advised that by any means you ought to be informed speedily that you might do with it as you might think it deserved.—you will observe I am not at liberty to Name the Gentleman who writes me. I may however Assure you that at a time Not long past he gave evidence of his high regard for your Character when Attacked by Mr. Martin. I am Sir with due respect your Obt Sert
            David Redick
          